IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00247-CR

DAVID FRITZE, JR.,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2011-2011-C1


                          MEMORANDUM OPINION


      Appellant, David Fritze, Jr., was convicted of possession of a controlled

substance and sentenced to two years in a state jail facility. See TEX. HEALTH & SAFETY

CODE ANN. § 481.115(b) (West 2010). Fritze complains in three issues that the trial court

erred in ruling on an objection and motion for mistrial based upon the State’s argument

during the punishment phase of trial regarding Fritze’s failure to testify. The State

concedes both error and harm. We agree. See Snowden v. State, 353 S.W.3d 815, 818

(Tex. Crim. App. 2011). Accordingly we reverse the trial court’s judgment regarding
punishment only and remand this proceeding to the trial court for a new trial only on

punishment.




                                       TOM GRAY
                                       Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Reversed and remanded
Opinion delivered and filed February 7, 2013
Do not publish
[CR25]




Fritze v. State                                                                Page 2